Citation Nr: 1034937	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1952 to October 1979.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the issue of reduction of rating for 
service-connected hearing loss was previously on appeal.  The RO 
granted an increased rating of 40 percent for hearing loss in an 
October 2006 rating decision.  In a May 2007 decision, the RO 
reduced the Veteran's disability rating to 20 percent, effective 
August 1, 2007.  The Veteran filed a notice a disagreement with 
the reduction dated in June 2007.  In an August 2009 decision, 
the RO increased the Veteran's disability rating for hearing loss 
to 40 percent, effective August 1, 2007, thus, negating any 
effect of the May 2007 reduction.  As the case is being remanded 
for other issues, the RO should contact the Veteran to clarify 
whether he is seeking an increased rating in excess of 40 percent 
for hearing loss. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
remand.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that disability 
must be rated at 60 percent or more.  If it is the result of two 
or more service-connected disabilities, at least one must be 
ratable at 40 percent or more, with the others sufficient to 
bring the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2009).


In this case, the Veteran is service-connected and in receipt of 
a 60 percent rating for chronic bronchitis with rhinitis, a 40 
percent rating for bilateral hearing loss, a 10 percent for 
duodenal ulcer, and 10 percent rating for tinnitus, a 
noncompensable (0 percent) rating for a residual scar right 
inguinal hernia, a 0 percent rating for residual scar excision 
ganglion right wrist, and a 0 percent rating for spur left fifth 
metatarsal, with a combined disability rating of 90 percent from 
October 2005.  Based on the foregoing, the Board finds that the 
Veteran meets the schedular criteria for consideration of a TDIU.  
See 38 C.F.R. § 4.16(a) (2009).  The determinative issue, 
therefore, is whether he is unable to secure and follow a 
substantially gainful occupation solely because of his service-
connected disabilities.

In his October 2005 claim, the Veteran reported he has multiple 
illnesses including chronic atrial fibrillation, chronic 
obstructive pulmonary disease (COPD), duodenal ulcer, tinnitus, 
hearing loss, benign prostatic hyperplasia (BPH), carpal tunnel 
syndrome, arthritis, and cataracts.  He indicated he found it 
necessary to leave his place of employment in June 1988 due to 
frequently occurring episodes of the illnesses, mainly atrial 
fibrillation, COPD, and ulcers, requiring numerous 
visits/treatments at various medical facilities. 

Employment information received in October 2005 indicates the 
Veteran was employed as an intelligence/logistics analysis until 
June 1988.  He noted that he left employment due to his 
disabilities.  He also reported he had a college education, and 
that he had not worked beyond June 1988.  

In a January 2006 addendum to a QTC examination report completed 
earlier that month, the physician reported that the Veteran's 
chronic bronchitis prohibits him from significant physical 
exertion, and that the Veteran professed to have fatigue and 
shortness of breath with mild activities on occasion-such as 
walking.  The examiner also indicated that since BPH caused 
frequent urination, it could be of nuisance in an employment 
situation.  Finally, the examiner noted that a duodenal ulcer 
would only affect employment if the Veteran was having symptoms 
severe enough to cause significant pain, though unlikely. 

In his September 2009 substantive appeal, the Veteran reported he 
has multiple health problems, makes frequent visits to medical 
facilities, severely limits his physical activities, and takes a 
large number of prescription drugs.  

Despite the fact that the VA examiner determined the individual 
affect on employability of chronic bronchitis, BPH, and duodenal 
ulcer, the examiner did not render a medical opinion as to the 
comprehensive effect of the Veteran's service-connected 
disabilities on his ability to work.  Further, the opinions did 
not take into account the Veteran's service-connected hearing 
loss.  Because VA undertook to provide a VA examination to 
evaluate the claim for a TDIU, the Board must ensure that such an 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
In light of the foregoing, the Board finds that a VA examination 
is necessary to obtain a medical opinion which clearly addresses 
the question of whether the Veteran's service-connected 
disabilities, alone, render him unable to secure and follow a 
substantially gainful occupation, consistent with his education 
and experience.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and obtain the names 
and addresses of all medical care providers, 
VA and non-VA, who treated the Veteran for 
any of his service-connected disabilities 
since June 2007.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the records identified by the 
Veteran cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
examination to obtain an opinion regarding 
the impact of his service- connected 
disabilities on his employability.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history should 
be obtained.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
physician.

The examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected disabilities, alone, would 
preclude his obtaining and retaining 
substantially gainful employment consistent 
with his education and occupational 
experience.

The examiner should review the claims file 
prior to the evaluation.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental statement 
of the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



